Title: Robley Dunglison to James Madison, 14 May 1833
From: Dunglison, Robley
To: Madison, James


                        
                            
                                "Dear Sir,
                            
                            
                                
                                    University of Virginia,
                                
                                May 14th. 1833
                            
                        
                        I have this day received a Communication from the Secretary of the Board of Trustees of the University of
                            Maryland, informing me, that, at their meeting of the 9th Inst; they had unanimously appointed me Professor of Materia Medica, Therapeutics, Hygiene and Medical Jurisprudence in the Faculty of Physic in
                            that Institution.
                        In laying before you my resignation of the Chair I now hold in the University of Virginia, to avail myself of
                            this unsolicited appointment, may I beg of you to express to the Board of Visitors my lively sorrow, that the appointment
                            was not made sufficiently early to enable me to give the necessary notice to the Board. It is only this day that I have
                            received an official Communication from the Trustees of the University of Maryland, and the Interest which I feel for the
                            University of Virginia & must ever feel for it have impelled me to decide at once, so that there may be as little
                            loss of time as possible in obtaining a Successor.
                        In announcing to the Board of Visitors my desire to resign at the end of the Session the Chair I have held
                            with so much pleasure to myself for the last eight years, you will, I trust, express to the Board the high sense I
                            entertain of the many favors they have exhibited towards me." Believe me, dear Sir, most gratefully & respectfully
                            yours,
                        
                            
                                Robley Dunglison,
                            
                        Professor of Medicine. U. V.
                    